Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-3 and 5-20 is/are rejected under pre-AlA 35 U.S.C. 102a as being clearly anticipated by Conner 20090179114, dating back to provisional 9/12/01.
	As recited in applicant’s independent claims +, Conner discloses an emergency flight plan system 100, as applicant’s navigation component, that interfaces with an associated aircraft’s “navigation system” or flight control system 102 and is equipped to “reprogram” said flight control system from a first, or original flight plan, as dictated by input from the cockpit control 104, see paras. 19, 20, to a second flight plan, or reversionary mode, paras. 19, 25.  Said second flight plan/reversionary mode is activated by a “safety component” that includes an activation member 108 that comprises a manual switch 110 (among other means of activation, for example a remote terminal, paras. 23, 25), in response to being alerted by a panic situation, which could take several forms, see paras. 20 and 45 for examples thereof, low fuel being one example, para 57.  While the aircraft is in its second flight plan or reversionary mode, it takes on a new flight path or heading and brought to a “safe zone”, see paras. 25, 26, and is programed to refuse changes until instructed to do so.  This could be accomplished by circuit cut-off, para 19, or lock-out, para 28.  
	Further, as recited in applicant’s dependent claims, Conner comprises:
Claims 2, 14; activation of autopilot, paras. 8, 20, 21, 42.
Claims 3, 15; deactivation of manual switch 110, paras. 19, 28.
Claims 5, 6, 16; specified altitude and location according to a revised heading or flight path, paras. 26, 45 and paras. 39, 56, respectively.
Claims 7, 17; low fuel as a panic situation, para. 57.
Claims 8, 18; safety component transmits data to a remote terminal, paras. 20, 25, 27, 29, 30.  
Claims 9, 11, 12, 19; the system allowing changes, return control to cockpit, para 28.
Claims 10, 20; system including a remote terminal/location, paras. 23, 25-27.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644